21DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-13 are currently pending and have been considered by Examiner. This
Non-Final rejection is the first action on the merits
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “222” has been used to designate both the first actuating portion and the second actuating portion (see Fig. 8A and Fig. 7A). Also reference character “221” has been used to designate both the first actuating portion and the second actuation portion (see Fig. 8A and Fig. 7A). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a2) as being anticipated by Stuckey (US 4984698 A).
As to claim 1, Stuckey teaches A knob-type locking mechanism, comprising: a base (20 see Annotated Fig. 1 below) including a supporting portion (A10 see Annotated Fig. 1 below), and a receiving space (A1 see Annotated Fig. 1 below) defined in the supporting portion (A10 see Annotated fig. 1 below) a knob (50 see Annotated Fig. 5) rotatably received in the receiving space (A1 see Annotated Fig. 1 below) of the base (20 see Annotated Fig. 1 below), the knob (50 see Annotated Fig. 5) having a first actuating portion (A2 see Annotated Fig. 4 below) and a second actuating portion (A3 see Annotated Fig. 2 below); and a latch member (A4 see Annotated Fig. 2 below) movably received in the supporting portion (A10 see Annotated Fig. 1 below) of the base (20 see Annotated Fig. 1 below) in a linear direction, the latch member (A4 see Annotated Fig. 2 below) including a bolt (A5 see Annotated Fig. 4 below), a first stressed part (A6 see Annotated Fig. 2 below), and a second stressed part (A7 see Annotated Fig. 2 below), the bolt (A5 see Annotated Fig. 4 below) disposed at one side of the first stressed part (A6 see Annotated Fig. 2 below), the first stressed part (A6 see Annotated Fig. 2 below) disposed between the bolt (A5 see Annotated Fig. 4 below) and the second stressed part (A7 see Annotated Fig. 2 below); wherein, when the knob (50 see Annotated Fig. 5) is rotated in a first direction, the first actuating portion (A2 see Annotated Fig. 4 below) pushes the first stressed part (A6 see Annotated Fig. 2 below), so as to drive the bolt (A5 see Annotated Fig. 4 below) of the latch member (A4 see Annotated Fig. 2 below) to move in a linear-locking direction (See column 4 line 23); wherein, when the knob (50 see Annotated Fig. 5) is rotated in a second direction, the second actuating portion (A3 see Annotated Fig. 2 below) pushes the second stressed part (A7 see Annotated Fig. 2 below), so as to drive the bolt (A5 see Annotated Fig. 4 below) of the latch member (A4 see Annotated Fig. 2 below) to move in a linear-unlocking direction (see Column 2 line 57).
As to claim 2, Stuckey teaches the knob-type locking mechanism according to claim 1, wherein the knob (50 see Annotated Fig. 5 below) includes a knob body (52 see Annotated Fig. 5 below), a holding portion (54 see Annotated Fig. 1 below) formed at one side of the knob body (52 see Annotated Fig. 5 below), and a rod body (70 see Annotated Fig. 1 below) connected to another side of the knob body (52 see Annotated Fig. 5 below), the rod body (70 see Annotated Fig. 1 below) has a central axis (A8 see Annotated Fig. 5 below), and the first actuating portion (A3 see Annotated Fig. below) and the second actuating portion (A2 see Annotated Fig. below) protrude outward from the rod body (70 see Annotated Fig. 1 below).

    PNG
    media_image1.png
    715
    834
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    757
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    459
    768
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    618
    799
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 3 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 3 would be allowable for disclosing “the first actuating portion and the second actuating portion are disposed at different positions of different heights on the rod body, a distance between an end of the first actuating portion and the central axis is larger than a distance between an end of the second actuating portion”. The prior art fails to disclose or render obvious the combination of features recited in claim 3.
Claim 4 would be allowable for disclosing “The first hook and the second hook protrude from the knob body and disposed at two sides of the central axis oppositely, wherein the first hook is movably engaged with the first are groove, and the second hook is movably engaged with the second are groove”. The prior art fails to disclose or render obvious the combination of features recited in claim 3.
Claim 5 would be allowable because it is dependent on claim 4.
Claims 6 – 13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: Claim 6 is allowed for disclosing “a rotatable holder rotatably disposed in the base, the external device connected to the rotatable holder” in conjunction with the angle-adjustable supporting mechanism as recited in the claim. The prior art fails to disclose or render obvious the combination of features recited in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US 20210199234 A1), teaches a quick release assembly and support.
YAO (US 20100043502 A1), teaches a portable Apparatus and fastening device thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY OLIVIER whose telephone number is (571)272-9080. The examiner can normally be reached M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571) 272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY NMN OLIVIER/Examiner, Art Unit 3632     

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632